DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT

1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended and replaced by the following: 
--1. (Original) An industrial-scale process for [[the]] purification of a product biomolecule from a feedstock comprising the product biomolecule and at least one impurity, the process comprising the steps of: a) loading feed from the feedstock to a chromatography matrix such that the product biomolecule binds to the chromatography matrix; b) eluting the product biomolecule from the chromatography matrix in an eluate by applying an elution solution to the chromatography matrix; wherein the eluate comprises: - a first fraction comprising purified product biomolecule; and - a second fraction comprising both the product biomolecule and at least one impurity, the second fraction comprising one or more leading and/or trailing fraction(s); and wherein the first fraction is collected separately from the second fraction; c) holding the second fraction in one or more container(s); d) loading the second fraction from the container(s) and additional feed from the feedstock to the chromatography matrix such that the product biomolecule in the second fraction binds to the chromatography matrix; wherein the additional feed is loaded simultaneously with or sequentially to the second fraction; and e) eluting the product biomolecule from the chromatography matrix in an eluate by applying an elution solution to the chromatography matrix, wherein the eluate comprises purified product biomolecule; wherein the chromatography matrix in step (a), step (b), step (d) and step (e) is the same chromatography matrix.--

Allowable Subject Matter
2.         Claims 1-29 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the industrial-scale process for purification of a product biomolecule from a feedstock comprising the product biomolecule and at least one impurity, the process comprising the steps of: a) loading feed from the feedstock to a chromatography matrix such that the product biomolecule binds to the chromatography matrix; b) eluting the product biomolecule from the chromatography matrix in an eluate by applying an elution solution to the chromatography matrix; wherein the eluate comprises: - a first fraction comprising purified product biomolecule; and - a second fraction comprising both the product biomolecule and at least one impurity, the second fraction comprising one or more leading and/or trailing fraction(s); and wherein the first fraction is collected separately from the second fraction; c) holding the second fraction in one or more container(s); d) loading the second fraction from the container(s) and additional feed from the feedstock to the chromatography matrix such that the product biomolecule in the second fraction binds to the chromatography matrix; wherein the additional feed is loaded simultaneously with or sequentially to the second fraction; and e) eluting the product biomolecule from the chromatography matrix in the eluate by applying the elution solution to the chromatography matrix, wherein the eluate comprises purified product biomolecule; wherein the chromatography matrix in step (a), step (b), step (d) and step (e) is the same chromatography matrix of instant independent claim 1.
The following references (JP 61270658 A) to ITO, MASAMITSU et al., and (US 8569464 B2) to Moya; Wilson et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

08/31/2022